                Case 3:19-cv-00050 Document 1 Filed 02/08/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    CAMERON BARRAGAN AND                                 §
    DIAMOND PRICE, INDIVIDUALLY                          §
    AND AS NEXT FRIEND OF                                §
    CAMERON BARRAGAN, A MINOR,                           §
                                                         §
                                                         §    Civil Action No. 3:19-CV-50
          Plaintiffs,                                    §
                                                         §
    vs.                                                  §
                                                         §
    LIBERTY COUNTY MUTUAL                                §
    INSURANCE COMPANY,                                   §
                                                         §
Defendant.                                               §

DEFENDANT LIBERTY COUNTY MUTUAL INSURANCE COMPANY’S NOTICE OF
                          REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Defendants Liberty County Mutual Insurance Company (“Liberty Mutual”) files its Notice

of Removal to remove from the 162nd Judicial District Court of Dallas County, Texas to this Court

a suit styled Cameron Barragan and Diamond Price, Individually and as v. Liberty County Mutual

Insurance Company, docketed under Cause No. DC-18-18061 (hereinafter referred to as the “State

Court Action”).

               I.       STATEMENT OF JURISDICTIONAL BASIS FOR REMOVAL

          1.        This Court has original diversity jurisdiction under 28 U.S.C. §1332(a)(1) and 28

U.S.C. § 1441(a).

          2.        Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district and division within which the State Court Action is pending. 1


1
 On February 7, 2019, Defendant filed a Motion to Transfer Venue and Original Answer and requested that the
Dallas District Court transfer the case to Hays County, the proper venue. Out of an abundance of caution and not to


DEFENDANT’S NOTICE OF REMOVAL                                                                           PAGE 1 OF 5
               Case 3:19-cv-00050 Document 1 Filed 02/08/19 Page 2 of 4



                          II.    TIMELINESS OF NOTICE OF REMOVAL

        3.       This Notice is timely under 28 U.S.C. § 1446(b). It is filed within 30 days after

service of citation and Plaintiffs’ Original Petition on Liberty Mutual. Plaintiffs’ Original State

Court Petition naming Defendant was filed on November 30, 2018. Defendant Liberty Mutual

was served on January 9, 2019.

        4.       An Index of all documents filed in the State Court Action are attached hereto as

Exhibit “A,” as required by 28 U.S.C. §1446(a). Further, a list of all counsel of record, including

addresses, telephone numbers, and parties represented is attached as Exhibit “B.”

              III.    NATURE OF PLAINTIFF’S CASE AGAINST DEFENDANT

        5.       This suit involves an automobile accident that occurred in Hays County, Texas (the

“Claim”). Liberty Mutual is the insurer for Plaintiffs.

        6.       Plaintiffs’ now sue Defendant for breach of contract and violations of the Texas

Insurance Code.

               IV.      JURISDICTIONAL BASIS FOR REMOVAL: DIVERSITY

        7.       Pursuant to 28 U.S.C. §1332(a)(1), this Court has diversity jurisdiction.

        8.       Plaintiffs are residents of El Paso County, Texas as alleged in her Original Petition. 2

        9.       Liberty Mutual was, at the time this action commenced, and still is, a citizen of

Massachusetts. Therefore, complete diversity exists between Plaintiffs and Defendants.

        10.      Moreover, the amount in controversy, exclusive of interest and costs, exceeds

$75,000.00. See 28 U.S.C. §1332(a)(1). Pursuant to 28 U.S.C. § 1446(c)(2), the amount demanded




appear waive its right to removal, Liberty Mutual filed this Notice of Removal with relevant documents in the
Northern District of Texas as well as the Western District of Texas, where Hays County is located.
2
  Plaintiffs’ Original Petition, attached hereto as Exhibit A-2.


DEFENDANT’S NOTICE OF REMOVAL                                                                          PAGE 2 OF 5
                   Case 3:19-cv-00050 Document 1 Filed 02/08/19 Page 3 of 4



by Plaintiffs’ in their Original Petition is deemed to reach the amount in controversy for purposes

of this Notice.

           11.       Because Texas law allows recovery for attorneys’ fees and penalties when an

insurer fails to comply with the Texas Insurance Code, this Court must consider such fees and

penalties as it assesses the amount in controversy. See Zapata v. Allstate Indem. Co., No. DR-07-

CV-063, 2008 WL 11416943, at *5 (W.D. Tex. Apr. 15, 2008)(citing Hartford Ins. Group v. Lou–

Con Inc., 293 F.3d 908, 911–12 (5th Cir.2002).

           12.       Plaintiffs’ Original Petition states, “Plaintiffs seeks to recover over $200,000.00 but

not more than $1,000,000.00.” 3 Further, Plaintiffs illustrate that the damages will exceed the

jurisdictional limit by seeking actual damages to “recover the amount of Plaintiffs’ claims, injuries,

damages, 18 percent per annum of the amount of such claim as damages, and reasonable attorney’s

fees, under Chapters 541 and 542, Texas Insurance Code, and Chapter 38, Texas Civil Practice

and Remedies Code, as may be determined by the Jury which are amounts within the jurisdictional

limits of this court.” 4 Finally, Plaintiffs seek pre- and post -judgment interest, reasonable attorney’s

fees, and costs of court. All of these damages are considered when determining the jurisdictional

limit. These amounts sought necessarily put Plaintiffs over the $75,000 amount in controversy

requirement.

           13.       Because complete diversity exists between the parties and the amount in

controversy is more than the jurisdictional minimum of $75,000, removal is proper.

                                  V.     NOTICE SHALL BE PROVIDED

           14.       Pursuant to 28 U.S.C. §1446(d), Defendant will promptly give written notice of the

filing of this Notice of Removal to Plaintiffs and will further file a copy of this Notice of Removal


3
    Exhibit A-2 at p. 7.
4
    Id. at p. 7.


DEFENDANT’S NOTICE OF REMOVAL                                                                   PAGE 3 OF 5
              Case 3:19-cv-00050 Document 1 Filed 02/08/19 Page 4 of 4



with the District Clerk of Dallas County, Texas, where the State Court Action was previously

pending.

                                       VI.    CONCLUSION

       WHEREFORE, Defendant hereby request removal of the case styled Cameron Barragan

and Diamond Price, Individually and as Next of Friend of Cameron Barragan, a minor v. Liberty

County Mutual Insurance Company, Cause No. DC-18-18061, and respectfully requests that this

Court assume full jurisdiction of this proceeding for all purposes as if originally filed in this Court,

including but not limited to issuing any orders necessary to stay proceedings in the State Court

Action, and for all other relief to which Defendants may be justly entitled.



                                                   Respectfully submitted,

                                                   STEWART LAW GROUP PLLC

                                                   /s/ Amy M. Stewart
                                                   Amy M. Stewart
                                                   State Bar No. 24060660
                                                   Email: astewart@stewartlawgrp.com

                                                   One Arts Plaza
                                                   1722 Routh St., Suite 745
                                                   Dallas, Texas 75201
                                                   Telephone: (469) 607-2300
                                                   Facsimile: (469) 607-2301

                                                   ATTORNEY FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of February 2019, I electronically filed the foregoing
document with the clerk of court for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court and also served counsel of record in accordance with the
Federal Rules of Civil Procedure.

                                               /s/ Amy M. Stewart
                                               Amy M. Stewart



DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 4 OF 5
